DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/22.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lashinski (US2017/0360549) or, in the alternative, rejected under 35 U.S.C. 103 as obvious over Lashinski in view of (US2014/0074226) Bielefeld.
Regarding claim 1, Lashinski discloses a system for delivering an implantable heart valve (delivers implant to mitral valve, see Abstract; therefore would be capable of delivering an implantable heart valve), comprising: 
an inner shaft (1405) having a proximal end region (see annotated Fig. 14), a distal end region (see annotated Fig. 14) and a first coupling member (hook 1407) disposed along a portion of the distal end region (see annotated Fig. 14), wherein the first coupling member includes a first projection and a first recess (see annotated Fig. 14); 
a support shaft (shaft of 1406, see Fig. 14) having a proximal end region (see annotated Fig. 14), a distal end region (see annotated Fig. 14) and a second coupling member (hook 1406) disposed along a portion of the proximal end region (see annotated Fig. 14), wherein the second coupling member includes a second projection and a second recess (see annotated Fig. 14); and 
a locking collar (1401, cover 1401 is interpreted as locking by engaging the stopper 1402 on the driver 1405 that stabilizes the connection between the driver 1405 and member 1400, Paragraph [0120]) coupled to the inner shaft in the locked position (see Fig. 14); 
wherein coupling the inner shaft to the support shaft includes placing at least a portion of the first projection into the second recess (Paragraph [0120]), placing at least a portion of the second projection into the first recess and positioning the locking collar along a portion of both the first coupling member and the second coupling member (the locking collar is positioned over a portion of the first and second coupling members, see Fig. 14, Paragraph [0120]).  
Alternatively, if Applicant should disagree, Lashinski teaches the collar being a locking collar as claimed, Bielefeld, in the same field of endeavor of treating heart valve disease, teaches a tool for adjusting a prosthetic heart valve (Paragraphs [0002]-[0007]). The tool includes a locking device 252 that allows for a sleeve 258 to either be locked with respect to a knob 254 or unlocked for rotation, which allows for attachment and disengagement of the adjustment tool 100 to an anatomical device (Paragraphs [0070], [0072]). In the locked orientation the sleeve 258 (interpreted as the claimed locking collar) is arranged rearwardly along the knob 254 (interpreted as the inner shaft) such that the tabs 276 (interpreted as the claimed locking tab) are received within the groove 268 (interpreted as the claimed locking channel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to have substituted the locking mechanism of Bielefeld for the securement mechanism of Lashinski since the substitution would have yielded the same predictable result of providing a stop and stabilizing the connection between the rotational forces (Paragraph [0120] of Lashinski) while also preventing unwanted disengagement of the clasping hooks 1406, 1407. 

    PNG
    media_image1.png
    391
    669
    media_image1.png
    Greyscale

Regarding claim 2, Lashinski further teaches wherein the first projection includes a first shape (shape as shown in annotated Fig. 14) configured to mate with the second recess (see Fig. 14), and wherein the second projection includes a second shape (shape as shown in annotated Fig. 14) designed to mate with the first recess (see Fig. 14). (See also Paragraphs [0119], [0120]).  
Regarding claim 3, Lashinski further teaches the first projection is designed to interlock with the second projection (hooks 1406, 1407 are connected when clasped, see Fig. 14 and Paragraphs [0119], [0120]).  
Regarding claim 4, Lashinski further teaches wherein the locking collar is designed to translate along the inner shaft (Paragraph [0120]).  
Regarding claim 9, Lashinski further teaches the second coupling member includes a first body portion attached to a second body portion, and wherein a portion of the distal end region of the support shaft is positioned between the first body portion and the second body portion (see annotated Fig. 14-2, Paragraph [0120] of Lashinski).  

    PNG
    media_image2.png
    363
    607
    media_image2.png
    Greyscale

Regarding claim 10, Lashinski discloses a system for delivering an implantable heart valve (delivers an implant to the mitral valve, see Abstract; therefore would be capable of delivering an implantable heart valve), comprising: 
a tip assembly (307) having a distal end region and a proximal end region (see Fig. 7); 
a guidewire shaft (delivery catheter 301 that guidewire 306 runs through) coupled to the distal end region of the tip assembly (coupled to the tip assembly 307 by the guidewire 306, Paragraph [0105]); 
an actuation shaft (1405) having a proximal end region (see annotated Fig. 14), a distal end region (see annotated Fig. 14) and a first coupling member (hook 1407) disposed along a portion of the distal end region (see annotated Fig. 14), wherein the first coupling member includes a first projection and a first recess (see annotated Fig. 14); 
a support shaft (shaft of 1406) having a proximal end region (see annotated Fig. 14), a distal end region (see annotated Fig. 14) and a second coupling member (hook 1406) disposed along a portion of the proximal end region (see annotated Fig. 14), wherein the second coupling member includes a second projection and a second recess; and 
a locking collar (1401, cover 1401 is interpreted as locking by engaging the stopper 1402 on the driver 1405 that stabilizes the connection between the driver 1405 and member 1400, Paragraph [0120]) coupled to the actuation shaft (cover 1401 is coupled to the shaft of 1405 by being positioned over it, see Fig. 14); 
wherein coupling the actuation shaft to the support shaft includes placing the first projection into the second recess, placing the second projection into the first recess and disposing the locking collar around at least a portion of both the first coupling member and the second coupling member (see Fig. 14, Paragraph [0120], the locking collar is at least disposed around at least a portion of both coupling members by being radially outside the coupling members when viewed down the longitudinal axis).  
If Applicant should disagree, Lashinski teaches the collar being a locking collar. Bielefeld, in the same field of endeavor of treating heart valve disease, teaches a tool for adjusting a prosthetic heart valve (Paragraph [0002]-[0007]). The tool includes a locking device 252 that allows for a sleeve 258 to either be locked with respect to a knob 254 or unlocked for rotation, which allows for attachment and disengagement of the adjustment tool 100 to an anatomical device (Paragraphs [0070], [0072]). In the locked orientation the sleeve 258 (interpreted as the claimed locking collar) is arranged rearwardly along the knob 254 (interpreted as the actuation shaft) such that the tabs 276 (interpreted as the claimed locking tab) are received within the groove 268 (interpreted as the claimed locking channel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to have substituted the locking mechanism of Bielefeld for the securement mechanism of Lashinski since the substitution would have yielded the same predictable result of providing a stop and stabilizing the connection between the rotational forces (Paragraph [0120] of Lashinski) while also preventing unwanted disengagement of the clasping hooks 1406, 1407. 
Regarding claim 11, Lashinski further teaches wherein the first projection includes a first shape (shape as shown in annotated Fig. 14) configured to mate with the second recess (see Fig. 14), and wherein the second projection includes a second shape (shape as shown in annotated Fig. 14) designed to mate with the first recess (see Fig. 14).  
Regarding claim 12, Lashinski further teaches wherein the first projection is designed to interlock with the second projection (hooks 1406, 1407 are connected when clasped, Paragraphs [0119], [0120]).  
Regarding claim 13, Lashinski further teaches, wherein the locking collar is designed to translate along the actuation shaft (Paragraph [0120]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski in view of Bielefeld.
Regarding claim 5, Lashinski/Bielefeld is obvious over the system of claim 3, Bielefeld further teaches further comprising a locking channel disposed along the distal end region of the inner shaft (where the modified invention would replace the stopper 1402 of Lashinski that is disposed along the distal end region of the inner shaft as shown in annotated Fig. 14, for the annular groove 268 of Bielefeld, see Fig. 15).
Regarding claim 6, Lashinski/Bielefeld is obvious over the system of claim 5, Bielefeld further teaches further wherein the locking channel extends circumferentially around the distal end region of the inner shaft (the annular groove 268 of Bielefeld is arranged circumferentially around the knob 254, Paragraph [0069] of Bielefeld).  
Regarding claim 7, Lashinski/Bielefeld is obvious over the system of claim 6, Bielefeld further teaches further wherein the locking collar includes at least one locking tab (tabs 276, Paragraph [0070] of Bielefeld), the locking tab designed to engage within the locking channel (Paragraph [0070] of Bielefeld).  
Regarding claim 8, Lashinski/Bielefeld is obvious over the system of claim 7, Bielefeld further teaches further wherein the locking tab is designed to engage with the locking channel while the locking collar is positioned adjacent to the first projection and the second projection (the modified invention would operate in the same manner, where the location of the stopper 1402 as shown in Fig. 14 of Lashinski would be replaced by the groove 268 of Bielefeld; the modified invention would have the locking tab 276 as taught by Bielefeld as shown in Fig. 15, adjacent to the first projection and the second projection of the hooks 1406, 1407 of Lashinski as shown in Fig. 14). 
Regarding claim 17, Lashinski/Bielefeld is obvious over the system of claim 7, wherein the locking tab is designed to engage within the locking channel while the locking collar is positioned around at least a portion of the first projection and the second projection (the modified invention would operate in the same manner, where the location of the stopper 1402 as shown in Fig. 14 of Lashinski would be replaced by the groove 268 of Bielefeld; the modified invention would have the locking tab 276 as taught by Bielefeld as shown in Fig. 15, positioned around at least a portion of the first projection and the second projection of the hooks 1406, 1407 of Lashinski when viewed down the longitudinal axis, since the tabs 276 as taught by Bielefeld would extend radially inward to fit the groove 268 of Bielefled).  
Regarding claim 18 Lashinski/Bielefeld is obvious over the system of claim 17, wherein the second coupling member includes a first body portion attached to a second body portion, and wherein a portion of the distal end region of the support shaft is positioned between the first body portion and the second body portion (see annotated Fig. 14-2, Paragraph [0120] of Lashinski).

Regarding claim 14, Lashinski/Bielefeld is obvious over the system of claim 13, further comprising a locking channel disposed along the distal end region of the actuation shaft (where the modified invention would replace the stopper 1402 of Lashinski that is disposed along the distal end region of the actuation shaft as shown in annotated Fig. 14, for the annular groove 268 of Bielefeld, see Fig. 15).  
Regarding claim 15, Lashinski/Bielefeld is obvious over the system of claim 14, wherein the locking channel extends circumferentially around the distal end region of the actuation shaft (the annular groove 268 of Bielefeld is arranged circumferentially around the knob 254, Paragraph [0069] of Bielefeld).  
Regarding claim 16, Lashinski/Bielefeld is obvious over the system of claim 15, wherein the locking collar includes at least one locking tab (tabs 276, Paragraph [0070] of Bielefeld), the locking tab designed to engage within the locking channel (Paragraph [0070] of Bielefeld).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771